872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James H. FOSTER, Plaintiff-Appellantv.U.S. GOVERNMENT EMPLOYEES, K.W. Johns, Heiderich, JudgeBarbour, Ottis Bowen, Anne Vandermale Tuuk,Richard A. Enslen, Defendants-Appellees.
No. 88-1589.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Foster, a pro se Michigan state resident, appeals the district court's sua sponte dismissal of his amended civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Foster is a disgruntled social security applicant who has sued everyone remotely connected with the denial of his social security benefits.  Seeking monetary relief, plaintiff sued a United States District Judge, an administrative law judge (ALJ), a Secretary of Health and Human Services, an Assistant United States attorney and two social security employees.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d), finding that the defendant District Judge was absolutely immune from damages;  that the claims against the ALJ and the two social security employees were barred by res judicata because the claims were identical to claims dismissed in a prior action;  and that plaintiff's vague and conclusory allegations against the Secretary of Health and Human Services and the Assistant U.S. Attorney were insufficient to state a claim for a civil rights violation.


3
Upon review, we affirm the district court's judgment for the reasons set forth in its memorandum opinion dated May 24, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.